ON REHEARING. McCulloch, C. J. It is conceded by learned counsel for appellee that a suit to enforce a vendor’s lien is not within the statute allowing redemption after sale. But they say that wé ignored their contention that the instrument which formed the basis of the foreclosure was not merely a vendor’s lien, but was an equitable mortgage. The deed contained a recital of the vendor’s lien so as to make the lien assignable under the statute. Kirby’s Digest, § 510. That recital did not change the nature of the lien, nor did it add anything save what the statute prescribes. However, the reason we made no mention of this in the original opinion was, that we intended to base our decision on the broader ground that an equitable mortgage is not within the terms of the statute allowing redemption after sale. We do not mean to hold that a mortgage must contain a power of sale in order to fall within the statute. But what we do hold is, that the instrument foreclosed must be one which is, or was intended by the parties to be, of the character that falls within the definition of the word “mortgage” in its legal sense. 27 Cyc. pp. 957 and 968; Flagg v. Walker, 113 U. S. 659; Dateman’s Appeal, 127 Pa. St. 348. Instruments of that class are the only ones to which the original act, conferring the right of redemption after sale, applied; and, as we stated in the opinion, the Legislature only intended to extend the right of redemption to the same class of instruments when foreclosed by decree in chancery.